William R. Phillips Vice President Special Business Blue Cross and Blue Shield of Arkansas P.O. Box 1489 Little Rock, AR  72203-1489
Dear Mr. Phillips:
You have requested an opinion under the authority granted in Initiated Act 1 of 1988 which is cited as "The Disclosure Act for Lobbyists and State Officials". You ask a series of questions that involve publications on legislative activity that are mailed out by your office on a routine basis.  The essence of your questions is whether the cost of the materials must be included in your lobbyist activity report.  You also inquire into whether filing of the publications with the Secretary of State's Office might remove the requirement to report.
For the following reasons, it is the opinion of this office that the costs associated with the legislative publications should be included on the lobbyist activity report.
Two sections of Initiated Act 1 of 1988 are pertinent to the questions you have raised.  Ark. Code Ann. 21-8-401(j)(3) defines a lobbyist as a person who:
  Expends two hundred fifty dollars ($150.00) or more in a calendar quarter, including postage, for the express purpose of soliciting others to communicate with any public official to influence any legislative action or administrative action unless the communication has been filed with the Secretary of State or the communication has been published in the news media.  If the communication is filed with the Secretary of State, the filing shall include the approximate number of recipients.
This provision of the Act, however, only establishes the thresholds for those who must register as lobbyists.  Hence, if an organization did not qualify as a lobbyist as defined in either Ark. Code Ann. 21-8-401(j)(1), 2) or (3), and the only lobbyist activity undertaken involved communications filed with the Secretary of State, registration would not be required.
Ark. Code Ann. 21-8-604 addresses the reporting requirements for registered lobbyists.  Subsection (a) is dispositive of your inquiry and provides in pertinent part that the lobbyist activity report shall contain the following:
  The total of all expenditures made or incurred by the registered lobbyist or on behalf of the registered lobbyist by his or her employer during the preceding period.  These totals shall be itemized according to financial category and employers and clients, including food and refreshments, entertainment, living accommodations, advertising, printing, postage, travel, telephone and other expenses or services.
Hence, inasmuch as Blue Cross and Blue Shield of Arkansas is a registered lobbyist or employs registered lobbyists, the cost of publications of the nature to which you refer should be considered lobbyist expenditures which must be reported under the Act.